DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The amendments to the claims have overcome the outstanding rejections under 35 USC 103 and 35 USC 112(b).  However, the amendments necessitate new grounds of rejection that are explained below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1-7, 9-22, 24-26, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zamek (Tried and True Glaze Recipes, 2007) as evidenced by Orton (Using Orton Pyrometric Cones, 2001), and in view of Gil-Torrent et al. (US 2013/0265376).
As to claims 1, 21 and 22, Zamek discloses two specific glaze compositions (Crater Glaze and Marilee’s Lava Glaze) that comprise silicon carbide (a reduction agent).  See pages 6 and 13.  Silicon carbide is added to a glaze and may be applied by spraying. Id, and page 24, last full paragraph of the first column.  
When the glaze is applied, it is fired to cone 08-04 for the Top Crater Glaze or to a cone 6 for Marilee’s Lava Glaze, and the result is a cratered glaze.  See pages 6 and 13.  As is known to in the art, pyrometric cones are used to estimate the temperature of an oven or kiln.  The cones are produced so that the cones bend when a particular temperature is reached thereby indicating that the temperature has been reached.  As evidenced by Orton, a number 08 cone bends at from 922 to 983 °C, a number  04 cone bends at a temperature of 1043 to 1098°C, and a number 4 cone bends at a temperature 1141-1209°C. See Orton.  Thus, Zamek discloses that the Top Crater 
Zamek does not disclose the mechanism for the formation of the raised relief.  However, this feature is inherent to Zamek.  When heated, SiC undergoes the reaction: SiC +  2O2 → SiO2 + CO2.  The oxygen is reduced from no charge to -2, and is therefore, the reductant in a reduction reaction.  Moreover, SiC is one of the preferred “reduction agents” of the present invention that is responsible for the raised relief.  See instant claim 1.
Zamek teaches that the liquid carrier may be water.  See page 24, paragraph under the title “Mixing Glazes.” paragraph [0052].  Similarly, Gil-Torrente et al. teaches that the dispersing liquid may be water.  See paragraph [0021].  As is notoriously well known, water contains some small amount of dissolved oxygen that will be released when the water is evaporated during heating creating a “reactive gas.”  Moreover, water is a known oxidizer and will become a reactive gas upon evaporation during heating.
 Thus, Zamek discloses that the “reduction agent, … when contacting the carrier compound and heated to a firing temperature having a range of 1050 degrees C to 1300 degrees C, produces gas bubbles in the carrier compound as a result of a reduction reaction with a reactive gas that is present in the carrier compound, wherein the gas bubbles cause the heated composition to rise, producing a raised relief on the portion of the ceramic substrate, wherein the raised relief remains after the composition cools to room temperature.”
Zamek does not teach that silicon carbide is combined with any of SiO, SiN or BN. 
Fukumoto et al. discloses that silicon carbide is a known foaming agent that creates bubbles during firing of a glass product, and the silicon carbide may be used in admixture with other foaming agents such as silicon nitride.  See col. 4, lines 16-30.  

The combined teachings of Zamek and Fukumoto et al. do not teach that:
An inkjet printable composition; 
The carrier compound is controllably jettable by an inkjet printer; or
The reduction agent is controllably jettable.
Gil-Torrente et al. teaches inkjet compositions that are capable of imparting a relief to a ceramic articles after firing.  See paragraph [0005].  Such compositions are “advantageous.”  See paragraph [0004].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the compositions of Zamek and Fukumoto et al. (i.e., the Crater Glaze or Marilee’s Lava Glaze) with the ability to be jettable via an inkjet printer in accordance with the teachings of Gil-Torrente et al. because decorative glazes that provide a relief are advantageous.
The combined teachings of Zamek, Fukumoto et al. and Gil-Torrente et al. are such that they suggest an ink jettable composition, which implicitly is capable of being jettable onto a “portion of the ceramic substrate.”  Moreover, Zamek shows that the glaze need not be applied to the entirety of the ceramic on page 13, where the inset photograph shows that the top of the ceramic article does not have the cratered appearance.
As to claim 2, Zamek discloses adding TiO2 (i.e., pigment) to Marilee’s Lava Glaze.  See page 13.  It is noted that Gil-Torrente et al. teaches that the compositions are “preferably do not 
The limitations of claims 3 and 4 are apparent in the photographs on pages 6 and 13 of Zamek.
Claims 5 and 6 define the reduction agent as jettable either before or after the carrier compound.  Since the reduction agents (silicon carbide/silicon nitride) are separate compounds, they are capable of being jetted on the substrate before or after the carrier compound.
As to claim 7, Zamek discloses applying the coating in a single spray.  See page 24, last full paragraph. 
As to claims 9, 11, 12, 24 and 28, Zamek teaches that the liquid carrier may be water.  See page 24, paragraph under the title “Mixing Glazes.” paragraph [0052].  Similarly, Gil-Torrente et al. teaches that the dispersing liquid may be water.  See paragraph [0021].  As is notoriously well known, water contains some small amount of dissolved oxygen that will be released when the water is evaporated during heating creating a “reactive gas.”  Moreover, water is a known oxidizer and will become a reactive gas upon evaporation during heating.
As to claims 10 and 11, Zamek discloses silicon carbide as the reaction agent, which is reactive with oxygen as described above.  
As to claim 13, the compositions on pages 6 and 13 of Zamek include glazes.  
As to claims 14 and 15, Zamek combined with Fukumoto et al. disclose compositions including silicon carbide and silicon nitride.  See pages 6 and 13. 

Claims 17-18 recite that the substrate includes a jetted layer or that the jetted layer is a glaze, base coat, primer or colored layer.  The substrate referred to in claim 1 is referred to in the context of an intended use.  “During examination statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.”  [MPEP 2111.02 (Citing In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)].  No structural difference in the composition appears to exist in the present case in differentiating the general compositions suggested by the combination of Zumak, Fukumoto et al. and Gil-Torrente et al. from a composition that is to be applied to a substrate that includes a jetted layer such as a glaze, base coat, primer or colored layer.  
The properties of claims 19 and 20 are presumed to result within the context of the composition suggested by Zumak because any surface will be capable of having an additional coating.
As to claims 25 and 26, Zumak includes an embodiment in which an underglaze is applied by spraying, i.e., a jetted layer.  See pages 6 and 24.  Another glaze (i.e., carrier compound/) is applied (i.e., jetted) over the first glaze.  Id.
Claims 29-32 are deemed to be intended use claims as they recite limitations regarding the substrate that the composition is to be applied to.  As such, the references are capable of being applied in such a manner.

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. 
Applicants argue that the Zemek does not disclose silicon carbide is combined with any of SiO, SiN or BN.  This argument is deemed persuasive, however, a new grounds of rejection is recited above that cures the deficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784